John D. Bennett, S.
Objections to this petition for letters of administration rely on prior letters issued in this decedent’s estate in Rensselaer County, as evidenced by a certificate signed by the Clerk of the Surrogate’s Court of that county. Since the Surrogate of Rensselaer County has already acquired jurisdiction and since the letters have not been revoked, this court is excluded from the subsequent exercise of jurisdiction in this estate (Surrogate’s Ct. Act, § 44; Matter of Maginn, 215 App. Div. 790; Matter of Humpfner, 146 Misc. 461, affd. 240 App. Div. 745; Matter of Feinberg, 155 Misc. 844).
The petition is accordingly dismissed.
Settle decree on five days’ notice.